Citation Nr: 1040972	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes 
planus.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In May 2006, the Board denied the Veteran's claims for a 
compensable rating for bilateral pes planus and service 
connection for PTSD, while remanding the claims for service 
connection for hand disorders, as well as for tinnitus and a neck 
disorder.  The claims for service connection for tinnitus and a 
neck disorder were granted in a February 2010 rating decision.  
The denials of the claims for a compensable rating for bilateral 
pes planus and service connection for PTSD were vacated pursuant 
to an April 2007 order of the United States Court of Appeals for 
Veterans Claims (Court) granting a joint motion for remand, and 
these claims were remanded by the Board in December 2007.  All of 
the issues are again before the Board.

Subsequent to the May 2006 Board decision, the Veteran has 
initiated but not perfected several appeals.  These are 
represented by Statements of the Case from February 2008 
(increased rating for anxiety/depression) and May 2010 (increased 
rating for a cervical spine disorder), for both of which he did 
not submit a Substantive Appeal or an equivalent response.  These 
issues are accordingly not before the Board on appeal.  38 C.F.R. 
§ 20.200 (2010) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

In June 2010, the Board received additional lay statements from 
the Veteran.  In regard to bilateral pes planus - the only claim 
that is not either being granted in full or remanded - the 
Veteran provided only argument that is cumulative of other 
evidence of record.  He also submitted several duplicative or 
irrelevant medical records.  The Board therefore finds no basis 
for remanding this case for additional adjudication pursuant to 
38 C.F.R. § 20.1304(c) (2010).

The issues of service connection for right and left hand 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is no more than mildly 
disabling, with no evidence of objective pain-related symptoms or 
additional disability due to fatigue, weakness, or lack of 
endurance.

2.  The Veteran's PTSD has been shown to be etiologically related 
to an in-service stressor for which there is contemporaneous 
documentation corroborating the stressor.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5276 (2010).

2.  The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 39,843-
39,852 (July 13, 2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. 
§ 3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2002, prior to 
the date of the issuance of the appealed rating decision.  At his 
March 2005 Travel Board hearing, the Veteran was questioned about 
his claims in a manner that served to make him more aware of the 
criteria for entitlement to the claimed benefits and the types of 
findings that would need to be shown to meet those criteria.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In January 2008, 
the Veteran was sent another letter addressing the criteria for 
establishing PTSD in personal assault cases, as well as VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This course of corrective action ensures that 
there has been no prejudice to the Veteran from any initial 
notification defects.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded multiple VA examinations addressing the 
symptoms and severity of bilateral pes planus and the nature and 
etiology of PTSD   See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Veteran's most recent VA examinations, as well as the 
corrective January 2008 notice letter, were accomplished in full 
compliance with the Board's prior December 2007 remand.  That 
remand also addressed the question of representation, and the 
Veteran is now represented by the aforementioned veterans service 
organization.   Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The Board also notes that a September 2009 memorandum from a 
representative of the United States Office of Personnel 
Management (OPM) indicates that an application for disability 
retirement had been approved.  The representative cited to 
several disabilities, including major depression but not 
including disorders of the feet.  As service connection for PTSD 
is being granted in this decision, the Board finds no basis for 
delaying adjudication to obtain any additional mental health 
records that might have formed the basis for the OPM approval, 
and there is no indication whatsoever of records that are 
relevant to the claim for a compensable rating for bilateral pes 
planus.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Entitlement to a compensable evaluation for bilateral pes 
planus

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, in cases of mild 
flatfoot with symptoms relieved by built-up shoe or arch support, 
a zero percent evaluation is assigned.  For moderate cases, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and use of 
the feet, a 10 percent evaluation is warranted.  In cases of 
severe bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent evaluation is assigned.  
A maximum 50 percent evaluation is warranted for pronounced 
bilateral flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not improved 
by orthopedic shoes or appliances.

The Veteran underwent a VA spine examination in March 2002, 
during which he reported that he was unable to stand for more 
than 15 minutes or sit for more than 20 minutes and could not 
walk without pain.  It was noted that the Veteran wore shoe 
inserts.  The examination of the feet revealed no erythema or 
crepitus.  There was tenderness bilaterally on the soles and a 
mild decreased arch bilaterally.  The Veteran had 2+ distal 
pulses and normal sensation.  X-rays of the feet (from October 
2001) were normal, except for a mild bunion deformity. 

The Veteran underwent an extensive workup with a private foot 
doctor in September 2003, during which he complained of 
increasingly severe foot pain.  The examination revealed mild 
uncompensated pes plano valgus pathology, bilaterally, on 
weightbearing, and morphologic changes noted to supportive soft 
tissues and panniculis adiposis of the medial aspect of the 
rearfoot bilaterally, with only mild pathologic decreased medial 
column height evidence in the left and right tarsus.  Mild 
rearfoot valgus pathology was noted.  The doctor also described 
mild forefoot abduction and destabilization, right greater than 
left, during the propulsive phase of gait, but otherwise rectus 
forefoot to rearfoot alignment was noted bilaterally on and off 
weightbearing.  Among other foot findings, there was moderate 
structural hallux abducto valgus (HAV) pathology with lateral 
deviation of hallux at the level of the first MPJs 
(metacarpophalangeal joints), with lateral tracking on extension 
but no noted crepitus and good sesamoidal deviation.  Also, there 
was moderate discomfort reported on palpation of planter 
aponeurosis distally during application of pressure with hallux 
extended bilaterally and noted sensation of tightness but no 
acute inferior heel pain.  X-rays revealed, among other findings, 
mild degenerative changes in the bilateral forefoot tarsus around 
the first MPJs.  The assessments were posterior tibialis tendon 
dysfunction with os tibiale externum formation of both feet, mild 
flexible collapsing pes plano valgus pathology of both feet with 
plantar fasciitis bilaterally, moderate to severe structural HAV 
pathology of both feet, and mallet toe contractures of the three 
lesser digits of both feet.  The doctor noted that "there is 
mild pes plano valgus pathology, but symptoms appear to be 
manifested in plantar aponeurosis which is taught."  Also, the 
doctor stated that the Veteran's symptomatic pain would respond 
well to the use of orthotic modification of the weightbearing 
surface of the feet. 

VA x-rays of the feet from July 2006 revealed great toe 
osteoarthritis bilaterally but were otherwise unremarkable.

A March 2007 statement from a VA doctor indicates that the 
Veteran continued to complain of pain upon palpation of his feet 
and had continued to have pain and swelling of the feet despite 
the use of pain medications, special foot wear, and prosthetic 
devices.  He was noted to have pain and swelling each day while 
performing normal routine duties.  

The Veteran underwent a VA feet examination in December 2008, 
during which he reported "pain all day, every day."  He was 
noted to be wearing custom-made inserts, as well as corrective 
shoes.  Day-to-day activities were noted to be restricted, as the 
Veteran was unable to walk more than 100 yards or stand longer 
than five minutes.  The examination revealed a normal gait, with 
no assistive devices.  The examination of the feet revealed no 
edema, pain, or tenderness to palpation.  There was no pain with 
manipulation.  On range of motion, the joints had no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The impression was pes planus.  X-rays 
were noted to show "[m]ild degenerative change," without 
specificity as to what parts of the feet were affected.

In January 2009, the Veteran underwent a VA esophagus and hiatal 
hernia examination that revealed no functional limitations on 
standing or walking and normal posture on standing, squatting, 
supination, pronation and rising on heels.  There was evidence of 
a mild fallen arch without any malalignment of the Achilles 
tendon.  X-rays (from December 2008) were noted to reveal mild 
degenerative changes, affecting the bilateral great metatarsal 
(MT) joint bilaterally.  The pertinent diagnosis was mild 
bilateral pes planus.  

In this case, the Veteran's bilateral pes planus has been 
consistently described as mild in degree, a characterization 
consistent with the criteria for the currently assigned zero 
percent rating.  The symptoms shown during the appellate period, 
including swelling and subjective complaints of pain, have not 
been noted to be more than mildly disabling overall.  The 
Veteran's examinations have not revealed objective pain-related 
symptoms, and there is no evidence of such symptoms as additional 
disability due to fatigue, weakness, or lack of endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Also, while the Veteran has arthritis of 
the feet, it has been shown to affect only his toes.  

The Board also finds that there is no basis for a "staged" 
rating pursuant to Fenderson or Hart.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability rating.

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence does not support a compensable rating for 
bilateral pes planus, and the Veteran's claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7. 

III.  Entitlement to service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical evidence 
showing a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed stressor 
is not related to combat or POW experiences, the Veteran's lay 
statements, by themselves, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence corroborating 
the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2010) (now 38 C.F.R. 
§ 3.304(f)(4)).

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor 
claimed by a veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843-39,852 (July 13, 2010).

In the present case, the Board notes that service connection has 
already been established for anxiety and depression, with a 30 
percent evaluation assigned.  In view of VA's rule against 
"pyramiding" (i.e., assigning separate evaluations for the same 
symptomatology), the question for the Board essentially is 
whether the service-connected anxiety and depression disability 
should be expanded to include PTSD.  See 38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  

The initial question for the Board is whether there is a current 
diagnosis of PTSD.  Several reports of record, notably a December 
2008 VA psychiatric examination report, do not indicate that this 
diagnosis is warranted.  The most recent VA psychiatric 
examination report of record from January 2009, however, does 
indicate this diagnosis, as do the majority of recent treatment 
reports.  Overall, the Board finds that the diagnosis is 
warranted.  

The question thus becomes whether this diagnosis is predicated on 
a corroborated stressor.  In this regard, the Veteran has 
asserted three different events in service resulting in PTSD.

The stressor that the Veteran has provided the most lay evidence 
about concerns an alleged rape by a female soldier in 1996.  He 
has stated on several instances, including during an August 2006 
VA examination, that he never reported this rape during service.  
He has expressed the view that this incident led to the collapse 
of his marriage.

As detailed in a September 2001 statement, the Veteran has also 
asserted that his PTSD can be linked to having complaints filed 
against him by female soldiers, including one staff sergeant in 
1996.  The claims file contains a June 1998 affidavit from the 
Veteran concerning this incident and the soldier in question. 

Finally, as noted in the September 2001 statement, the Veteran 
described an incident where he was reportedly falsely accused of 
striking a female police officer during a high school riot in El 
Paso, Texas.  He described being grabbed by this police officer, 
who reportedly tried to incite an altercation.  He also reported 
that other police officers began to curse at him and call him 
names, raising their clubs at him.  The claims file contains a 
copy of a June 1997 affidavit concerning this incident, in which 
the Veteran reported that the riot, reportedly between the 
military and the local Hispanic school population, "was a 
nightmare waiting to happen."  The Veteran stated at that time 
that the police officers were preventing African-Americans from 
passing and that "the police officers had taken the side of the 
local populace student body against the military students, 
physically beat the military dependents, and discriminated 
against blacks at check points."  Altercations between soldiers 
and police officers were noted, with "police brutality and 
blatant discrimination against black soldiers and family members 
picking up their children."  The Veteran further described the 
altercation with the female police officer in question.  The 
Board also notes that, in September 2001, the RO received a 
series of contemporaneous lay statements from other soldiers 
supporting the Veteran's version of the events on the day in 
question, a May 1997 statement from the female police officer 
implicating the Veteran in an assault, and a February 1997 police 
report.

As to the assault-related stressor, the Veteran was notified of 
the need for additional corroborating evidence in a January 2008 
letter, in terms of 38 C.F.R. § 3.304(f)(3) (2010) (now 38 C.F.R. 
§ 3.304(f)(4)).  The Veteran again stated that he was raped in 
April or May of 1996 by a female sergeant.  However, the Veteran 
did indicate that the incident had not been reported and did not 
list any other individuals who might be able to corroborate his 
account.  Given the dearth of corroborating information or in-
service documentation referencing the incident (as with the other 
two claimed stressors), the Board must reach the conclusion that 
this is an uncorroborated stressor upon which a grant of PTSD may 
not be predicated.  

That notwithstanding, the other two stressors were addressed in 
the report of a January 2009 VA psychiatric examination.  The 
examiner did not review the claims file but did discuss in detail 
all of the Veteran's stressors.  The Board notes with interest 
that the account of the 1997 incident in El Paso was described 
with details consistent with the June 1997 in-service affidavit, 
including a school riot, an altercation, and the Veteran's fear 
for his life being surrounded by El Paso police with batons.  The 
examiner specifically stated that this incident involved actual 
physical threat and an emotional reaction of fear and horror that 
the Veteran might be physically harmed.  The examiner also noted 
that the Veteran reexperienced this episode in nightmare dreams, 
daytime intrusive thoughts, and flashback-type experiences while 
avoiding situations reminding him of the incident.  (The examiner 
made similar findings as to the reported sexual assault incident, 
but, as noted above, this incident has not been corroborated.)  A 
diagnosis of chronic and severe PTSD, based upon several traumas, 
was rendered.  Separately, the examiner found that the sexual 
harassment accusation involved no physical threat and therefore 
would not meet the criteria for a PTSD stressor.  

As indicated above, the December 2008 VA psychiatric examination 
report does not contain a diagnosis of PTSD, and the examiner 
noted that "the record does not indicate behavioral tendencies 
consistent with sexual assault."  The examiner did not comment 
upon the 1997 El Paso incident, however.  It appears that the 
examiner did not actually review the claims file until after the 
examination.

Upon reviewing the above evidence, the Board is unable to grant 
the Veteran's claim based upon the sexual harassment complaint 
incident, as this incident is not sufficient to constitute a PTSD 
stressor according to the January 2009 VA examiner.  The Board 
also cannot predicate a grant on the rape allegation, as this 
event is entirely uncorroborated, and the undersigned found the 
Veteran's testimony at the 2005 Board hearing regarding this 
incident not credible.

However, the 1997 police altercation incident in El Paso is 
described in detail in a June 1997 in-service affidavit.  
Moreover, the Veteran's accounts of this incident are consistent 
with the details found in the affidavit and other contemporaneous 
documents, and the January 2009 VA examiner has determined that 
the Veteran's PTSD was at least in part a result of this claimed 
stressor, as it involved a threat of harm.  In view of this 
evidence, and after resolving all doubt in favor of the Veteran, 
the Board concludes that service connection is warranted for 
PTSD, and his claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensable evaluation for bilateral pes planus is 
denied.

Entitlement to service connection for PTSD is granted.


REMAND

In May 2006, the Board remanded the claims for service connection 
for right and left hand disorders to obtain a VA examination 
addressing the nature and etiology of these disorders.  The 
requested examination was conducted in December 2009.  During the 
examination, the Veteran reported pain across the metacarpal 
joints of both hands and reported severe shooting pains of the 
left long finger.  The examiner diagnosed bilateral hand pain 
with a normal examination, noting moderate effects with chores 
and mild effects with dressing.  The examiner went on to state 
that, because there was a normal bilateral hand examination, no 
opinion would be rendered.  The examiner further noted that there 
were no findings to support a disability due to a bilateral hand 
condition in the service treatment records, the post-service 
medical records, or upon examination.  

The examiner, however, did not acknowledge the prior records of 
hand treatment, including in-service treatment in March 2000 and 
several episodes of treatment at a VA facility in 2002.  Most 
concerning to the Board is the omission of a discussion of 
several private treatment records.  A September 2003 record from 
J. Clark Butler, M.D., contains an impression of degenerative 
joint disease of the metacarpal phalangeal (MP) joints, 
"bilateral hands with no evidence."  X-rays were noted to have 
shown small lytic areas, presumably a degenerative cyst in the 
long, ring, and middle finger metacarpal heads on the right.  The 
Board also notes a January 2005 private treatment record from 
Southeastern Orthopedic Center in Savannah, Georgia indicating 
symptoms including mild swelling over the interphalangeal joints.  
At that time, the examiner rendered impressions of bilateral hand 
pain possibly related to either gouty arthritis or early 
osteoarthritis; and a question of mild carpal tunnel syndrome.

As noted above, the prior examination request came from a May 
2006 remand.  That remand was issued prior to the Court's 
decision in McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Specifically, the Court held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  Given the extensive pendency of this appeal, covering the 
September 2003 and January 2005 treatment, a further medical 
opinion pursuant to McClain is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination addressing his claimed 
right and left hand disorders.  The examiner 
must review the claims file in conjunction 
with the examination, specifically the March 
2000 VA treatment records showing treatment 
for hand pain, the September 2003 record from 
Dr. Butler, and the January 2005 private 
treatment record from Southeastern Orthopedic 
Center.  

The examiner should conduct all necessary 
testing to determine whether there is a 
current disability of either hand.  If so, 
the examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that such disorder is etiologically related 
to service.  If, however, there is no finding 
of a current disability, the examiner should 
also render an opinion as to whether it is at 
least as likely as not that there previously 
was a disability, as shown by the January 
2005 treatment record and now resolved, that 
was at least as likely as not etiologically 
related to service.  

All opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  The Veteran's claims for service 
connection for right and left hand disorders 
must then be readjudicated, with 
consideration of McClain v. Nicholson.  If 
one or both claims remain denied, the Veteran 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


